Citation Nr: 1208633	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee, prior to October 30, 2007. 

2.  Entitlement to a disability rating greater than 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity, prior to October 30, 2007 (exclusive of the period from May 9, 2006 to July 1, 2006, when a temporary total rating was assigned). 

3.  Entitlement to a disability rating greater than 30 percent for status post right total knee arthroplasty, from December 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1986. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO continued a previously assigned 20 percent rating for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee and granted service connection for right knee degenerative joint disease and assigned a separate 10 percent rating, effective December 16, 2003. 

In November 2005, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In an August 2006 rating decision, the RO granted service connection for shortening of the right lower extremity and assigned a noncompensable (0 percent) rating, effective December 12, 2005; this was incorporated into the 20 percent rating already assigned for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee.  The RO also assigned a 100 percent temporary total rating for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30  from May 9, 2006, based on a period of convalescence following a right partial medial meniscectomy performed on May 9, 2006; a schedular 20 percent rating was assigned from July 1, 2006. 

In August 2007, the Veteran and his wife testified before a Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is of record. 

In December 2007, the Board denied a rating in excess of 10 percent for degenerative joint disease of the right knee and a rating in excess of 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity.  

The Veteran appealed the December 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Joint Motion to Partially Vacate and Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the portion of the December 2007 Board decision which denied increased ratings for degenerative joint disease of the right knee and status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee be vacated and remanded.  The Court granted the motion by Order in May 2008. 

In September 2008, the Board remanded the claims for increased ratings for degenerative joint disease of the right knee and status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee, with shortening of the right lower extremity, for further development. 

In a November 2007 rating decision, the RO granted service connection for status post right total knee arthroplasty, with a 100 percent temporary total rating from October 30, 2007 through November 30, 2007, a 100 percent schedular rating from December 1, 2007 through November 30, 2008, and a 30 percent rating from December 1, 2008.  In light of the recharacterization of the service-connected right knee disability, the Board has characterized the issues on appeal as reflected on the title page. 

The Board has considered that, in response to notice of the March 2008 rating decision, the Veteran disputed the amount he received for his monetary benefit.  In correspondence dated in January 2009, he reiterated that he disagreed with the amount of back pay owed and was appealing the March 2008 letter.  In January 2009, the RO prepared an audit of the Veteran's compensation benefit, which reflected that he was paid correctly.  He subsequently expressed disagreement with this audit, and was furnished another audit in February 2009.  In correspondence dated in January 2010, the RO advised the Veteran that it could not accept his notice of disagreement (NOD) in regard to the audit, as an audit is not considered an actual decision and, therefore, is not subject to appeal.  While, in correspondence dated in April 2010, the Veteran claimed that he had not received a response in regard to his January 2009 communication, expressing disagreement with the March 2008 letter, in the same correspondence, he indicated that he had received the January 2010 letter, in which the RO indicated that it could not accept his NOD in regard to the audit.  The Veteran has not filed an NOD in regard to the RO's January 2010 denial of acceptance of his NOD. 

This case was most recently before the Board in June 2010 at which time it was remanded for more development.  

In the December 2007 decision and remand, the September 2008 remand, and the June 2010 remand, the Board noted that, in October 2006, the Veteran indicated that he wanted to appeal the effective date of service connection for a right knee scar.  This matter was referred to the RO for appropriate action; however, it does not appear that any action has yet been taken on this matter.  In addition, also in the June 2010 remand the Board noted that in correspondence received in September 2009, the Veteran asserted that his knee pain was causing depression.  The issues of entitlement to an earlier effective date for the grant of service connection for a right knee scar and entitlement to service connection for depression, to include as secondary to service-connected knee disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently testified at an August 2007 Board videoconference hearing before a VLJ.  In January 2012, the Board informed the Veteran that the VLJ who had conducted the August 2007 hearing had since retired from the Board, and that he had the option of requesting another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  By correspondence dated in February 2012 the Veteran elected to have another Board hearing via videoconference.  Therefore, the Veteran must be provided an opportunity to present testimony before a new VLJ before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



